Citation Nr: 1513245	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for an anxiety disorder with features of posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation higher than 0 percent for bilateral hearing loss.

3.  Entitlement to service connection for a skin disability, to include skin cancer and chloracne, secondary to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, secondary to herbicide exposure.

5.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In August 2012 the RO granted service connection for an anxiety disorder with PTSD features and assigned a 30 percent rating, effective February 16, 2012.  The RO also granted service connection for bilateral hearing loss assigning a 0 percent rating, effective February 16, 2012.  The issues of entitlement to service connection for right knee and skin disabilities were denied.  In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Veteran also appealed the RO's October 2013 denial of service connection for prostate cancer.  The Veteran submitted a notice of disagreement with this decision in January 2014 and was issued a statement of the case in April 2014.  On his May 2014 VA Form 9, he requested a Travel Board hearing and/or video conference hearing.  Although the issue of prostate cancer was mentioned at the August 2014 Board hearing, the Veteran was prevented from testifying any further, as there was no record in the paper claims file that the Veteran had appealed the prostate cancer issue at that time.   The VA Form 9 has been scanned into VBMS.  In order to prevent further delay in the other claims on appeal, the Board will proceed with adjudication.

The issues of entitlement to an initial higher rating for bilateral hearing loss, and service connection for skin disorder, right knee disability, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder with PTSD symptoms (most recently diagnosed as PTSD) results in moderate occupational and social impairment with daily anxiety, impaired judgment, impaired memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective social relationships.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for an anxiety disorder with PTSD symptoms have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in February 2012 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding his initial service connection claim for PTSD.  The Veteran was also notified that he should submit evidence reflecting his disability symptoms and the effect of his anxiety disorder had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letter also provided the Veteran with information on how VA determines and assigns effective dates.    

Regarding the duty to assist, the RO has obtained the Veteran's service records.  The Veteran testified at the Board hearing that he was not under any psychiatric treatment.  The RO also has provided him with VA examinations in May 2012 and November 2013.  The Veteran testified at the August 2014 Board hearing that he had flashbacks/nightmares four to five times per week; whereas at the November 2013 VA examination report, he indicated that he had flashbacks/nightmares two to three times per week.  This alone might indicate a worsening in symptomatology associated with his anxiety disorder since the last examination in November 2013 (which would indicate that another examination would be warranted).  However, the previous examination in May 2012 also demonstrates that the Veteran reported having flashbacks/ nightmares four to five time per week.  Therefore, the Veteran's testimony in 2014 is consistent with previous medical evidence in the file and does not indicate a worsening in symptoms more severe than the level of symptomatology evaluated during the appeals period since 2012.  All relevant records have been added to the file and considered in the below determination.  

The Veteran has been afforded a hearing in August 2014 before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his initial rating claim for anxiety disorder with PTSD symptoms.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the August 2014 hearing, the VLJ noted the elements that were lacking to substantiate the claim and specifically sought to clarify why the Veteran believed his anxiety disorder with PTSD symptoms represented symptoms that were worse than contemplated for a 30 percent rating.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims by questioning the Veteran about his current treatment.  In addition, the Veteran volunteered his treatment history and symptoms since service.   

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2014 Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating for Anxiety Disorder

The RO granted service connection for an anxiety disorder with PTSD symptoms and assigned a 30 percent rating, effective February 16, 2012, in an August 2012 rating decision.  The Veteran seeks a higher disability rating for his anxiety disorder.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.   

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The criteria for evaluating an anxiety disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9413 (which are the same rating criteria for evaluating PTSD symptoms).  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran testified at the Board hearing that he was not undergoing any psychiatric treatment for his anxiety disorder.  Thus, the only pertinent medical evidence in the file is from the two VA examinations provided in May 2012 and November 2013.

The Veteran also submitted lay statements from his family regarding his anxiety disorder symptoms and provided testimony at the August 2014 Board hearing.

The May 2012 VA examination report shows the examiner checked the box that best summarizes the Veteran's level of occupational and social impairment regarding his mental disorder as occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  These symptoms mirror the criteria for a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9413.  The examiner determined that while the Veteran had PTSD symptoms, he did not meet the criteria for PTSD, but rather an anxiety disorder.

The examination report also noted that occupationally, the Veteran had been working full-time at the U.S. Postal Service as a sales associate for the past 37 years.  He denied ever having been fired or let go from any paid position; but did endorse missing work due to psychiatric symptoms, specifically poor sleep.  He also indicated that he was "easy going" at work, but later reported irritation and anger toward some co-workers who made comments about him regarding his job longevity, telling him he should leave.

Socially, he had been married for 31 years and described his relationship with his wife as "excellent."  He noted that he had a brother whom he saw occasionally and stated that the relationship with the brother was "good."  He indicated that he had "a lot" of friends whom he saw and spoke to frequently.  He indicated that the only symptoms and emotional problems that affected his relationships were "the sleep thing," where his wife would complain of him screaming in his sleep.

Additional symptoms noted on examination included recurrent distressing dreams of the stressor event; sense of foreshortened future; difficulty falling or staying asleep; hypervigilance; exaggerated startle response; depressed mood; anxiety; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran also reported that he had nightmares of his military stressor four to five nights out of the week; he would wake up frequently and had to get out of bed and could not get back to sleep.  He averaged five to six hours of sleep per night.  He also indicated that he would get anxious and worried for his family during the day and had to check in with his wife daily to make sure she was alright.  In addition he endorsed periods of depressed mood for a couple of days at a time and some loss of energy and forgetfulness.  He denied past or current suicidal or homicidal ideation.  His GAF score was 60.

A November 2013 VA examination report notes that the Veteran indicated that his symptoms had increased over the last year.  The examiner also determined that the Veteran's present symptoms met the criteria for PTSD.  He reportedly had intrusive recollections and nightmares two to three times per week and anxiety when reminded of the stressor event.  He avoided activities and situations or people that were reminders of his stressor event; he had loss of interest in participating in activities; he used to enjoy groups and getting together with people but now had little enjoyment in activities and could not tolerate crowds.  He also had a foreshortened sense of the future with no goals, plans or expectations; when asked to describe what he thought about his future he stated, "I'll be dead soon."  He had difficulty falling or staying asleep, getting four hours a night, yelling and moving around in his sleep, waking up multiple times a night.  He had irritability and anger outbursts, particularly with his wife and friends.  He also had difficulty concentrating, hypervigilance in that he would avoid crowds and check the locks at home 10 to 20 times a night, and exaggerated startle response.  

The examiner determined that the level of occupational and social impairment that best summarized the Veteran's mental diagnosis was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  These findings mirror the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9413.

Socially, the Veteran continued to live with his wife of 32 years and described his relationship as "not good."  He noted some relationship impairment due to lack of sexual desire, which the examiner noted was likely a function of both psychiatric and medical conditions.  The Veteran's sleep disruptions had caused problems in their marriage along with an increase in the Veteran's irritability and lack of interest in socializing.  The Veteran stated that he saw his children two to three times per week and had friends at VFW that he saw two to three times per week.  However, in the last year he reported getting into a lot of arguments with friends and walking out of social interactions at VFW.

Occupationally, the Veteran retired from the post office at the beginning of the year (January 2013) after having worked there for 38 years.  He worked part-time for two to three days a week and tried to volunteer at the Counseling on Aging but stated that it was "too intense, too many people," and he had to leave due to anxiety. 

The examiner noted that the symptoms associated with the Veteran's anxiety disorder included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation or mood.  He also had compulsions (checking locks 20 times a day) and hoarding behaviors.  The examiner commented that the Veteran now met the full criteria for PTSD, which represented a worsening in symptoms which superseded the Veteran's previously established diagnosis of anxiety disorder.  His prominent symptoms were irritability, avoidance, significant sleep difficulties and nightmares, hypervigilance, and loss of interest, which had resulted in a strained marital relationship and increased arguments with family and friends.  The examiner further noted that several of his children had noted that his symptoms had greatly affected his marital relationship and that their parents had been on "the brink of divorce."  The GAF score assigned was 58 to reflect the moderate degree of negative impact his PTSD symptoms had on his social and occupational functioning.

The Veteran's wife and children submitted lay statements received in May 2013 addressing the Veteran's psychiatric symptoms that they had observed over the years, including screaming in his sleep, obsessive-compulsive and hoarding tendencies leading to many unhappy years of marriage, per the Veteran's son, constant nightmares, and sleep disturbances.  

The Veteran testified at the August 2014 Board hearing that he would wake up screaming at night and had nightmares and flashbacks four to five times per week.  He also indicated that he and his wife did not do things so much together like they used to.  See Board Hearing Transcript. p. 3.  In addition he stated he had anxiety, mood swings, and panic attacks.  See id. at pp. 3, 8.  He noted that he seemed to be "okay" when he was working, but when he got away from work his mind would go back to Vietnam.  Id. at 5.

In evaluating the medical evidence of record, the Board finds that the Veteran's impairment due to his anxiety disorder with PTSD symptoms (now diagnosed as PTSD) more closely approximates the criteria for a 50 percent rating.  Specifically the evidence shows that the Veteran has anxiety, impaired memory, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective social relationships.  

While the Veteran's examination in May 2012 noted that the criteria for a 10 percent rating were met, the May 2012 examiner also noted that the Veteran reported irritation and anger toward some co-workers making comments regarding how long he had been on the job and saying that he should leave.  In addition the examiner noted that the Veteran got very anxious and worried daily about the safety of his wife and children and had nightmares and flashbacks four to five times per night.  The examiner further found that there was evidence of some posttraumatic stress symptoms, some anxious/ worried/ depressed mood, loss of energy/ fatigue, and forgetfulness.  The Veteran described an "excellent" relationship with his wife and children on examination in May 2012, but statements from his children submitted in 2013 indicate that over the years the Veteran had exhibited obsessive-compulsive behavior and hoarding tendencies leading to many unhappy years of marriage.  This behavior indicates impaired judgment and difficulty establishing and maintaining effective social relationships. 

The November 2013 VA examination report and hearing testimony further support the criteria for a 50 percent rating.  Although the November 2013 VA examination noted that the criteria for a 30 percent rating were met for the Veteran's anxiety disorder, the examiner also noted that the Veteran had disturbances of motivation and mood, which is found under the criteria for a 50 percent rating.  The Veteran also reported that socially his relationship with his wife was not good due, in part, to an increase in his irritability and lack of interest in socializing.  He also reported getting into arguments with his friends and walking out of social interactions.  Occupationally the Veteran was retired though he continued to work part-time.  He had to leave a volunteer position due to anxiety, however.  These symptoms more closely approximate the criteria for a 50 percent rating.

The Veteran does not meet the criteria for a 70 percent rating, as he is not shown to have more than moderate social and occupational impairment.  While he is noted as having a sense of a foreshortened future, he was found not to have any suicidal or homicidal ideation.  He is not shown to be unable to establish and maintain effective relationships, as though he has some troubles with his wife and children, he has been married to the same person for more than 30 years and continues to have regular contact with his children.  He also reported periods of irritability but there is no indication that these were unprovoked, i.e., getting mad at co-workers who were telling him should leave his job due to the number of years on the job.  He had obsessional rituals of checking the locks and checking in daily with his wife to ensure she was safe, but the evidence does not reflect that this behavior interfered with his routine activities.  Occupationally, while he had missed some work due to his anxiety and PTSD symptoms, he reported having a good relationship with co-workers.  He continued to work part-time after retirement, though he had to leave a volunteer position due to his anxiety symptoms of being around crowds.  

In addition he does not meet any of the criteria for a 100 percent rating for an anxiety disorder and/ or PTSD and is not shown to be totally impaired occupationally and socially.

The Veteran's GAF scores primarily fall in the moderate range as well, 58 and 60, which is more consistent the criteria for a 50 percent rating.  The Veteran continued to struggle with his ongoing anxiety and PTSD symptoms, which included depressed and anxious mood, social withdrawal, impairment judgment, and sleep impairment.  While the Veteran has significant impairment related to his anxiety with PTSD symptoms, it does not rise to the level of a 70 percent rating.  

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a rating of 50 percent, but not higher, for anxiety disorder and/or PTSD.  Therefore, entitlement to an increased rating for the impairment associated with an anxiety disorder with PTSD is warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.   While the examiner indicated in the November 2013 report that the Veteran's symptoms had worsened since the last examination in May 2012, based on the statements submitted from the Veteran's children of him hoarding and exhibiting obsessive compulsive behavior for as long as they can remember, which had damaged the relationship with his wife, it appears that the severity of his symptoms extended throughout the entire appeal period.

To the extent that the Veteran has contended that his anxiety disorder with PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The record shows that the Veteran retired from the postal service after 30 plus years and continues to work part-time.  While he reportedly had to stop volunteer work due to the crowds, the record does not show, nor has the Veteran contended, that he has been rendered unemployable as a result of his anxiety disorder/ PTSD.  Therefore, any inferred TDIU claim is inapplicable in this case.

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's anxiety disorder with PTSD (i.e., depressed and anxious mood, impaired judgment, obsessive-compulsive and hoarding tendencies, social withdrawal, and sleep impairment) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under DC 9413 contemplates symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, which would include his obsessive-compulsive and hoarding tendencies, disturbance of motivation and mood, and difficultly in establishing and maintaining effective work and social relationships, and the Board finds that these rating criteria reasonably describe the Veteran's disability. 

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for the Veteran's anxiety disorder with PTSD is granted, subject to the rules governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a skin disorder, to include as secondary to exposure to both, herbicides and sun in service.  The Veteran testified that going in and out of Da Nang with picking up supplies and taking in paperwork, his skin would break out; and he would go to sick bay and they would tell him to just stay out of the sun.  See Board Hearing transcript, p. 20.  

The evidence does not definitively state whether the Veteran had service in the Republic of Vietnam.  Personnel records show that the Veteran was a storekeeper in the U.S. Navy and was stationed on the USS Preble (DLG-15) from May 1965 to April 1967.  Personnel records further reflect that the USS Preble was in the official waters of Vietnam off and on from July 1965 to February 1967, which would include the Veteran's time on the ship.  On a June 2012 report of general information, VA contacted the Veteran via telephone and the Veteran stated during this conversation that never set foot in Vietnam but that he had disembarked onto a smaller motor patrol boat while in the Gulf of Tonkin to meet up with vessels from other branches to pick up supplies, apparently while still in the water.  The Veteran noted that the USS Preble never went into the brown waters of Vietnam, but it appears from the Veteran's statement that the smaller motor patrol boats he was on while picking up supplies might have gone into the brown waters of Vietnam.  His duties of picking up supplies would have been consistent with his Navy job of storekeeper.

The Veteran testified at the August 2014 hearing, however, that he actually was in Da Nang in February 1967 and that the deck logs probably have that entry that he went ashore.  See Board Hearing transcript, pp. 20-21.  The Veteran's representative further stated that "as a Navy officer, I can tell you that when a ship pulls in, the first two people off are the postal clerks and the storekeepers."  Id. at 22.  On a statement with a  May 2014 substantive appeal regarding the service connection claim for prostate cancer, the Veteran noted that he knows he was "boots on the ground in Vietnam picking up supply items that were critical in the way of electronics for the ship.  This happened more than once and I'm still tracking down fellow crew members to confirm this."

On remand, efforts should be made to obtain copies of the ships logs for the USS Preble during the Veteran's service to determine whether there were patrol boats that went into the brown waters, and specifically in February 1967, whether there is a record of the Veteran leaving the ship and going on land.

The Veteran also has asserted entitlement to service connection for a skin disorder on a direct basis.  He testified that he was exposed to significant sun while serving on the USS Preble in the waters of Vietnam, and did not have any significant sun exposure after service as he worked indoors for the postal service.  Id. at 19-20.  He also noted that he broke out into rashes while he was serving on the ship.  Id. at 20.  The service treatment records show evidence of skin disorders in service; and post-service evidence shows diagnoses of skin cancer and actinic keratosis.  Thus, an examination and medical opinion is warranted to determine whether any present skin disorder is related to the Veteran's military service on a direct basis.

Regarding the right knee claim, the Veteran testified that he injured his knee on the USS Preble when a general quarters alarm went off and as he was rushing to his battle station he slipped on the metal stairs and fell on his right knee.  See Board Hearing transcript, p. 15.  He recalled that the officer in charge told him go to sick bay; so he did and they gave him a Band-Aid and told him to go back to his battle station because they were taking incoming shells.  He stated that ever since his knee has not been "the way it should be. I have pain..." and the knee constantly bothers him.  Id.  The Veteran's representative noted at the hearing that this would have been a medic in the Army so there would have been no paperwork.  Id. at 16.

The service treatment records are negative for any injury to the right knee.  However, the Veteran is competent to state that he injured his right knee in service and his testimony is consistent with the circumstances of his service.  Post-service records show a right knee disability.  Thus, a VA examination and medical opinion should be provided to address the etiology of the right knee disability.

With respect to the hearing loss claim, the Veteran submitted testimony that his hearing loss had worsened since he was last evaluated for compensation and pension purposes in November 2013.  Id. at 14.  Therefore, another examination should be provided to address the present severity of the hearing loss disability.

Finally, regarding the prostate cancer claim, the Veteran requested a Travel Board or Board video conference hearing with respect to this claim on his May 2014 substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment he has received for his hearing loss, right knee disability, prostate cancer, and skin.  Make arrangements to obtain any records identified.  

2.  Send the Veteran a letter asking if he still desires a Board hearing for his service connection claim for prostate cancer; and if so, schedule the Veteran for the next available Board hearing for his service connection claim for prostate cancer.  The Veteran should be notified of the time and date of the hearing.

3.  Ask the Veteran to submit any additional information he has concerning his alleged service inland or in the brown waters in Vietnam including any buddy statements he has collected regarding Vietnam service.

4.  Make arrangements to obtain copies of deck logs for the USS Preble (DLG-15) from July 1965 to February 1967 to determine whether there were smaller motor patrol boats, which disembarked and went into brown waters of Vietnam; also specifically request information concerning the Veteran's alleged trip on land in Vietnam in February 1967 for a resupply mission.  Document all efforts to obtain this information and notify the Veteran of all responses from the service department.  

5.  Schedule the Veteran for a VA dermatology examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. 

Appropriate testing should be conducted to assess what present skin disabilities the Veteran has; i.e., actinic keratosis, basal cell carcinoma, scarring due to previous skin cancer removal, etc.    

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including any presumed herbicide exposure, if verified.  

In addition to any other pertinent evidence of record, the examiner should specifically consider the following:

(a)  Any available service personnel records obtained on remand that reflect that he served in the Republic of Vietnam or in the brown waters of Vietnam during the Vietnam era; if so, he is presumed to have been exposed to herbicides during service.

(b)  His STRs showing moderate acne of the face on an August 1962 enlistment record; a March 1963 enlistment record showing mild acne of the face, not considered disqualifying; an October 1963 treatment record showing a rash of the scalp; and an August 1964 treatment record showing a heat rash to the groin.

(c)  The Veteran's competent statements and testimony concerning exposure to sun during his service on the USS Preble in the waters of Vietnam, and assertions that he did not have any significant sun exposure after service; and  
 
(d)  Private medical records dated from 2008 to 2010 showing past treatment for basal cell carcinoma of the nose, and diagnosis of actinic keratosis of the nose and cheek. 

In providing this opinion, the examiner should acknowledge reliance on statistical analysis without further consideration of the medical factors in the Veteran's specific case is an insufficient reason to deny service connection for any skin disorder including cancer.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Schedule the Veteran for a VA orthopedic examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. Any and all indicated studies and tests should be completed. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability had its onset in service or is otherwise related to active service, including his reported injury to the right knee in service from a fall on metal stairs on the USS Preble. 

The examiner should consider that the Veteran is competent to state that he injured his right knee in service; and also consider post-service private treatment for the right knee internal derangement in March 2003, and any other additional relevant evidence.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

7.  Schedule the Veteran for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral ear hearing loss disability.  

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities. 

8.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  Finally, readjudicate the claim on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


